               Case 2:21-cv-00110-RAJ Document 2 Filed 02/11/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      JOHN ROBERT DEMOS JR,
                                                         CASE NO. 2:21-CV-00110-RAJ-DWC
11                             Plaintiff,
                                                         REPORT AND RECOMMENDATION
12              v.
                                                         NOTED FOR: March 5, 2021
13      DOMINION VOTING SYSTEMS et
        al.,
14
                               Defendants.
15

16
            Plaintiff John Demos, a state prisoner, has filed a Proposed Civil Rights Complaint.
17
     Dkt. 1, 1-1. He did not pay the filing fee and submitted a deficient application to proceed in
18
     forma pauperis (“IFP”) on the incorrect form. See id. Plaintiff was convicted in 1978 of
19
     attempted rape and first-degree burglary and was sentenced to an indeterminate sentence of 240
20
     months to life in prison. See State v. Demos, 619 P.2d 968 (Wash. 1980).
21

22

23

24


     REPORT AND RECOMMENDATION - 1
               Case 2:21-cv-00110-RAJ Document 2 Filed 02/11/21 Page 2 of 3




 1          Plaintiff is well-known locally and nationally as an abusive litigant. He is under pre-filing

 2 bar orders in a number of courts, including this Court, the Eastern District of Washington, the

 3 Washington State courts, the Ninth Circuit Court of Appeals, and the United States Supreme

 4 Court. See, e.g., Demos v. Storrie, 507 U.S. 290, 291 (1993). An Order of this Court provides for

 5 the return without filing of any petition that seeks an extraordinary writ pursuant to 28 U.S.C. §§

 6 1651, 2253 or 2254, unless accompanied by the filing fee. See Demos v. Stanley, MC97-0031-

 7 JLW (W.D. Wash. Mar. 13, 1997). In addition, plaintiff may submit only three IFP

 8 applications and proposed actions each year. See In re John Robert Demos, MC91-269-CRD

 9 (W.D. Wash. Jan. 16, 1992); In re Complaints and Petitions Submitted by John Robert Demos

10 (W.D. Wash. Dec. 15, 1982). Under 28 U.S.C. § 1915(g), plaintiff must demonstrate “imminent

11 danger of serious physical injury” to proceed IFP because he has had more than three prior

12 actions dismissed as frivolous, malicious, or for failure to state claim. See Demos v. Lehman,

13 MC99-113-JLW (W.D. Wash. Aug. 23, 1999).

14          In his Proposed Complaint, Plaintiff seeks to bring claims against a number of corporations

15 and several chief executive officers for violations of the Fourteenth Amendment. Dkt. 1-1. Plaintiff

16 alleges “the democrats stole the presential election of 2020 from former U.S. President Donald

17 Trump.” Dkt. 1-1 at 9. Plaintiff does not allege he faced imminent danger of serious physical injury

18 at the time of filing. See Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007). Accordingly,
     because Plaintiff does not meet § 1915(g)’s imminent danger requirement, the Court recommends his
19
     IFP application (Dkt. 1) be DENIED and this action be DISMISSED without prejudice.
20

21

22

23

24


     REPORT AND RECOMMENDATION - 2
                Case 2:21-cv-00110-RAJ Document 2 Filed 02/11/21 Page 3 of 3




 1          Pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b), the parties shall have fourteen

 2 (14) days from service of this Report to file written objections. See also Fed. R. Civ. P. 6. Failure to

 3 file objections will result in a waiver of those objections for purposes of de novo review by the

 4 district judge. See 28 U.S.C. § 636(b)(1)(C). Accommodating the time limit imposed by Fed. R. Civ.

 5 P. 72(b), the clerk is directed to set the matter for consideration on March 5, 2021 as noted in the
     caption.
 6

 7
            Dated this 11th day of February, 2021.
 8

 9


                                                            A
10

11                                                          David W. Christel
                                                            United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     REPORT AND RECOMMENDATION - 3
